Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 29, 2016

The Court of Appeals hereby passes the following order:

A17D0160. ALONZO Q. HILL v. CHANESTIA P. DAVIS.

      Alonzo Hill seeks discretionary review of the superior court’s final order
granting sole legal and physical custody of his child to the child’s mother and
establishing a visitation schedule. Under OCGA § 5-6-34 (a) (11), direct appeals are
permitted from “[a]ll judgments or orders in child custody cases awarding, refusing
to change, or modifying child custody or holding or declining to hold persons in
contempt of such child custody judgment or orders.” Thus, the order Hill seeks to
appeal is directly appealable.
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. Hill shall have ten days from the date of this order
to file a notice of appeal with the superior court, if he has not already done so. The
clerk of the superior court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.


                                       Court of Appeals of the State of Georgia
                                                                            11/29/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.